In addition to the grounds stated in our original opinion for holding appellees to a deraignment of title from a common source, as the record appears to us, we state:
1. It appears from the testimony of a witness, Mr. I.N. Roach, that Mrs. Jane L. Sikes, formerly known as Mrs. Jane L. Curtis, "claimed the property in suit as surviving wife of John W. Curtis."
2. It appears from a bill of exceptions, that at the instance of the appellees an objection was sustained to certain testimony offered by the appellants, on the ground, among others, that appellees claimed the property as legatees of Mrs. Jane L. Sikes.
It thus appears that the appellants, children of John W. Curtis, and the appellees both claim from John W. Curtis.
Thus, if we were in error in holding on this point as in our original opinion and for the reason therein stated, we are nevertheless constrained to overrule the motion for a rehearing.
It is so ordered.
Overruled.
Justice STEPHENS did not sit in this case.